United States Court of Appeals

                              FOR THE EIGHTH CIRCUIT
                                   ________
                                    No. 96-3730
                                    ___________

Mary V. Meckel,                          *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
University of Arkansas, at               *
Monticello,                              *
                                         * Appeal from the United States
              Appellees,                 * District Court for the
                                         * Eastern District of Arkansas.
Jack Lassiter, Executive                 *
Vice Chancellor,                         *      [UNPUBLISHED]
                                         *
              Appellees,                 *
                                         *
John N. Short, Chairman,                 *
Division of Social Sciences              *
                                         *
              Appellees.                 *
                                    ___________

                     Submitted: May 2, 1997

                            Filed: May 20, 1997
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Mary V. Meckel appeals from the final order entered in the District
Court1 for the Eastern District of Arkansas denying her Fed. R. Civ. P.
60(b)(2) motion for relief from judgment.         The




     1
      The Honorable James Maxwell Moody, United States District
Judge for the Eastern District of Arkansas.
district court found that Meckel's proffered expert testimony did not
constitute newly discovered evidence which could not have been timely
discovered by due diligence.   We conclude that the district court did not
abuse its discretion in denying the motion.   See Mitchell v. Shalala, 48
F.3d 1039, 1041 (8th Cir. 1995) (standard of review; movant must show due
diligence, among other things).   Accordingly, we affirm.


     A true copy.

           Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-